UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4515
THOMAS WAYNE MOXLEY,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-285)

                  Submitted: December 20, 2000

                      Decided: February 12, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

John G. Lafratta, COWAN, NORTH & LAFRATTA, L.L.P., Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, N. George Metcalf, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MOXLEY
                             OPINION

PER CURIAM:

   Thomas Wayne Moxley, appeals his conviction for possession of
firearms pursuant to a guilty plea. Moxley, through his attorney,
raises two issues on appeal: whether the district court properly denied
his motion to suppress and whether the district court properly denied
his request for downward departure for diminished capacity. See U.S.
Sentencing Guidelines Manual § 5K2.13 (1998). Moxley filed a
motion for leave to file a pro se supplemental brief and supplemental
brief challenging the constitutionality of 18 U.S.C.A. § 922(g) (West
Supp. 2000). We grant Moxley’s motion to file a pro se supplemental
brief. The Government notes Moxley’s waiver of appellate rights in
his plea agreement, and we dismiss Moxley’s appeal based upon his
waiver.

   Police officers responded to a call for assistance placed by Moxley
regarding a dispute with his neighbor. During the ensuing investiga-
tion, the neighbor reported that Moxley had threatened him with a
firearm; Moxley admitted to owning several firearms; and Moxley
confirmed the police officer’s previous knowledge that he was a con-
victed felon. Officers obtained a search warrant and discovered the
firearms in question during the search. After the motion to suppress
the physical evidence was denied, Moxley entered a guilty plea pursu-
ant to an unconditional plea agreement. He was sentenced to ninety-
seven-months’ imprisonment.

   We have reviewed the record and find that Moxley entered a valid,
unconditional guilty plea and did not preserve his right to appeal. See
Fed. R. Crim. P. 11(a)(2); United States v. Wessels, 936 F.2d 165, 167
(4th Cir. 1991). A valid guilty plea constitutes an admission of the
material elements of the crime, see McCarthy v. United States, 394
U.S. 459, 466 (1969), and waives non-jurisdictional errors, including
claims of unlawful search and seizure based on the Fourth Amend-
ment. See Tollett v. Henderson, 411 U.S. 258, 267 (1973). Accord-
ingly, we dismiss Moxley’s appeal of his conviction and sentence
based upon the waiver of appellate review in his plea agreement. We
dispense with oral argument because the facts and legal contentions
                     UNITED STATES v. MOXLEY                      3
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                       DISMISSED